Title: From Thomas Jefferson to William Short, 21 November 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Lynhaven bay. Nov. 21. 1789.

Tho’ a committee of American captains at Cowes had determined we must expect a nine weeks passage, the winds and weather have so befriended us that we are come to an anchor here 29. days after weighing anchor at Yarmouth, having been only 26. days from and to land. After getting clear of the eternal fogs of Europe, which required 5. or 6. days sailing, the sun broke out upon us, and gave us fine autumn weather almost constantly thro the rest of the voiage, and so warm that we had no occasion for fire. In the gulph stream only we had to pass thro’ the squalls of wind and rain which hover generally over that tepid current: and thro the whole we have had nothing stronger than what seamen call a stiff breeze: so that I have now passed the Atlantic twice without knowing what a storm is. When we had passed the meridian of the Western islands, our weather was so fine that it would have been madness to go 1000. miles out of our way to seek what would not have been better. So we determined to push on the direct course. We left the banks of Newfoundland about as far on our right as the Western islands on our left. Notwithstanding the evidence of their quadrants to the contrary some of the sailors insisted we were in the trade winds.—Our sickness in the beginning was of 3. 4. or 5. days, severe enough. Since that we have been perfectly  well. We separated from Trumbul’s ship the evening on which I wrote you from the needles, and never saw her more. Our ship is two years old only, excellently accomodated, in ballast, and among the swiftest sailors on the ocean. Her captain a bold and judicious seaman, a native of Norfolk, whose intimate knoledge of our coast has been both confidence and security to us. So that as we had in prospect every motive of satisfaction, we have found it still greater in event. We came to anchor here because no pilot has yet offered. Being within 15. miles of Norfolk by land, I have some thought of going ashore here in the morning, and going by and to that city. I write this from hence in hopes some outward bound vessel may be met to which it may be consigned. My plants and shepherd dogs are well. Remember me to enquiring friends, and accept assurances of the sincere esteem & attachment with which I am Dear Sir Your sincere & affectionate friend,

Th: Jefferson

